SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

523
CA 10-02316
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND GREEN, JJ.


NICK MALKIN AND ZINA MALKIN,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

MARISA LYN BANKS, ET AL., DEFENDANTS,
ALYSSA Z. BENSON AND MARIA GIANNINO,
DEFENDANTS-APPELLANTS.


HAGELIN KENT LLC, BUFFALO (ELIZABETH A. BRUCE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (CHARLES S. DESMOND, II, OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

GOLDBERG SEGALLA, LLP, BUFFALO (TROY S. FLASCHER OF COUNSEL), FOR
DEFENDANT MARISA LYN BANKS.


     Appeal from an order of the Supreme Court, Erie County (Frank A.
Sedita, Jr., J.), entered February 18, 2010. The order denied the
motion of defendants Alyssa Z. Benson and Maria Giannino for summary
judgment on the issue of proximate cause.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on April 29, 2011, and filed in the Erie
County Clerk’s Office on June 29, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 7, 2011                     Patricia L. Morgan
                                                Clerk of the Court